Citation Nr: 0717381	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-14 251	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.  

2.  Entitlement to service connection for claimed migraine 
headaches.  

3.  Entitlement to service connection for claimed residuals 
of a postoperative left medical meniscectomy (left knee 
disability).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1980 to June 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the RO.  

The issue of service connection for hearing loss is being 
remanded to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a diagnosis 
referable to migraine headaches that are due to any event or 
incident of his military service.  

2.  The preexisting left knee residuals of surgery for a 
cartilage injury is shown to have chronically worsened during 
the veteran's extensive period of military service as 
manifested by current finding of persistent pain, swelling 
and limited motion.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
migraine headaches due to disease or injury that was incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The veteran's preexisting left knee disability manifested 
by postoperative residuals of cartilage damage with 
persistent pain, swelling and functional loss was aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In June 2003, and again in May 2005, the RO sent the veteran 
a letter in which he was informed of the requirements needed 
to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims was granted.  However, as his claims are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in May 2003.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his October 2005 personal hearing at the RO.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  


Analysis

Migraine Headaches

Although the veteran has contended, including at his October 
2005 RO hearing, that he has had migraine headaches since 
service, the only notation of headaches in service is a 
February 2003 medical history report when he said that he had 
had headaches over the past year like he had never felt 
before.  No pertinent abnormality was found on medical 
examination in February 2003.  

When examined by VA in May 2003, it was noted that the 
veteran had been under a lot of stress over the previous 
year, which included going through a divorce, when he 
mentioned his headaches on his February 2003 medical history 
report.  He had not taken any medication or sought treatment 
for his headaches.  

The veteran said in this regard that the headaches went away 
with rest and that he had not had any headaches over the 
previous several weeks.  The examiner concluded that the 
veteran had stress headaches that had resolved.  

As there is no competent evidence establishing a diagnosis of 
migraine headaches, service connection must be denied.  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine cannot be favorably applied in this matter.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Left Knee Disability

As noted, a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

In this case, a history of left knee meniscectomy was noted 
on the veteran's preservice medical examination report.  

The Board concludes, based on this record, that because, a 
history of left knee surgery was noted when the veteran was 
examined and accepted for service, the presumption of 
soundness on service entrance is rebutted with respect to 
this specific condition.  

Therefore, the Board must next determine whether the 
veteran's preexisting left knee disorder underwent an 
increase in severity during his active military service.  
See, in general, 38 U.S.C.A. § 1153.  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

The evidence of record shows that the veteran began 
complaining of bilateral knee problems in March 1982.  A 
magnetic resonance imaging procedure of the left knee in July 
1999 revealed that a large part of the body and horn of the 
medical meniscus were absent, which was suspected to be due 
to the veteran's prior meniscectomy; there was also grade II 
change within the remaining posterior horn of the medial 
meniscus as well as within the anterior and posterior horn of 
the lateral meniscus without evidence of a tear.  

It was opined by the VA examiner in May 2003 that the left 
knee disability presented him with a great deal of 
aggravation and discomfort necessitating the use of Motrin 
daily.  The VA examiner also noted that the veteran had 
persistent pain, intermittent swelling and a loss of motion 
of the knee.  

Based on the evidence as a whole, the Board finds that the 
veteran's preexisting left knee disability manifested by the 
postoperative residuals of cartilage damage is shown to have 
chronically worsened during his long period of active 
service.  

Accordingly, service connection for the left knee disability 
on the basis of aggravation is warranted.  



ORDER

Service connection for claimed migraine headaches is denied.  

Service connection for left knee disability manifested by the 
postoperative residual of cartilage injury with persistent 
pain, swelling and functional loss is granted.  



REMAND

A review of the claims files reveals that service 
audiological evaluation in February 2003 showed decibel 
thresholds in the left ear that met the definition of 
defective hearing under 38 C.F.R. § 3.385 (2006).  

However, an uninterpreted service audiological evaluation in 
April 2003 appeared to be within normal limits.  Also on file 
is an April 2005 private uninterpreted audiological 
examination report.  Consequently, it is unclear whether the 
veteran currently has a hearing loss for VA compensation 
purposes.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, the issue of service connection for hearing loss 
is REMANDED to the AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
hearing loss, such as treatment since the 
most recent evidence dated in April 2005.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for a VA audiological examination to 
determine the nature and likely etiology 
of the claimed hearing loss.  The claims 
folders must be made available to the 
examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folders.  The examiner 
should provide an opinion whether it is 
at least as likely as not that the 
veteran has a hearing loss disability 
that had its clinical onset during his 
extensive period of active service.  A 
complete rationale for all opinions must 
be provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of  service 
connection for hearing loss, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


